Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Currently, claims 1, 3, 5-10, and 16-18 are pending in the instant application.  Claims 2, 4 and 11-15 have been canceled.  Claim 17-18 has been added and claims 6-10 and 16 are withdrawn.  This action is written in response to applicant’s correspondence submitted 01/07/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final.
Claims 1, 3, and 5 are under examination with regard to SEQ ID NO 21.  Claim 5 is under examination with regard to SEQ ID No 22-25. 

Withdrawn Rejections
The rejection of claim 3 and 5 under 35 USC 112, 1st paragraph is withdrawn in view of the amendment to the claims. 
The rejection of claims 1, 3, and 5, under 35 USC 101 is withdrawn in view of the amendment to the claims.  The claims are not directed to any judicial exceptions.  The claims are directed to analysis of a biological sample as such the rejection has been withdrawn.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is new ground of rejection. 
The amendment to claim 1 to recite “detecting methylation within genomic DNA having a sequence comprised in SEQ ID NO: 21 and comprising at least 4 CpG dinucleotides”  is unclear and renders the claims indefinite.  It is unclear if the genomic sequence is a sequences that comprises SEQ ID NO: 21, consists of SEQ ID NO 21, or comprises a portion of SEQ ID NO:21.  Additionally it is unclear  if the sequence of SEQ ID NO 21 requires at least 4CpG dinucleotides or if the genomic DNA that has some portion of a sequence of SEQ ID NO 21 comprises the at least 4 CpG dinucleotides.   It is unclear the limitations of the genomic DNA that is required for the claimed method steps.  Because the limitations of the genomic DNA is not clearly defined, one of skill in the art cannot determine the meets and bounds of the claimed subject matter and would not be apprised of infringing on the claimed method.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 5, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlquist et al. (WO 2015/153283 A1).  This rejection was previously presented and is rewritten to address the amendment to the claims. 

Ahlquist et al. teaches detecting malignant neoplasms in colorectal cancer.  Ahlquist teaches differentially methylated regions of a gene are associated with colon cancer.  Ahlquist teaches measuring by real-time PCR with primers and specific probes that bind to bisulfite conversion (see pg. 8).  Ahlquist teaching obtaining a sample comprising DNA from a subject, treating the obtained DNA with reagent that converts unmethylated cytosines residues and teaches methylation specific PCR to determine methylation state of the target gene sequence (claim 5) (pg. 8-9, 40-41).  Ahlquist teaches the use of methylation specific primer oligonucleotides for the markers in tables 1-6 and includes one primer that hybridizes to bisulfite treated CpG (claim 5) (see pg. 46 and table 3A-3B).  Ahlquist teaches markers comprise ANKRD13B and the methylation specific primer will be an oligonucleotide that is substantially identical to a contiguous nucleotide of SEQ ID NO 22-25 because ANKRD13B is within SEQ ID NO 1 and SEQ ID NO 2 is the bisulfite treated CpG of SEQ ID NO 1 and the probes of Ahlquist will comprise sequences substantially identical to any 2 or more nucleotides of SEQ ID NO 21.  Ahlquist teaches obtaining genomic DNA from all sample types comprising neoplastic matter including blood plasma, blood serum, isolated blood cells, cells isolated from blood, and cell free samples  (see pg. 48, lines 3-15 and 49, lines 7-28).  
Ahlquist teaches the methylation state of target gene sequences include ANKRD13B, which is a sequence comprised in SEQ ID NO 21 (see table 3A, 3B) (claims 1-2).  The claims do not require detecting methylation of a sequence comprising SEQ ID NO 21 nor do the claims require that SEQ ID NO 21 that is detect comprises at least 4 CpG dinucleotides.  The claims require detecting methylated DNA within genomic DNA having a sequence comprised in SEQ ID NO 21 and comprising at least 4 CpG dinucleotides.  The recitation of “a” sequence comprising in SEQ ID NO 21 merely requires that the genomic DNA comprises some portion of SEQ ID NO 21, additional the comprises at least 4 CpG dinucleotides does not require that SEQ ID NO 21 comprises 4 CpG dinucleotides but that the genomic DNA comprises 4 CpG dinucleotides.  In the instant case Ahlquist teaches DMR of ANKRD13B, chromosome 17, positions 27940469-237940612.   Alignment of ANKRD13B Chromosome 17, positions 27940468-237940612 (GrCh37) to SEQ ID NO 21 (GhCh38) demonstrates that 29613551-29613594 of SEQ ID NO 21 are identical to position 27940569-27940612 of Ch17 of ANKRD13B taught by Ahlquist therefore Ahlquist teaches a genomic sequence that is comprised in SEQ ID NO 21 and comprises at least 4 CpG sites (see alignment provided).  The region of SEQ ID NO 21 within Ahlquist ANKRD13B DMR comprises 3 CpG sites and the additional genomic region beyond SEQ ID NO 21 comprises additional CpG sites, including 6 CpG sites.  It is noted that the claims do not require a specific genomic sequence that is amplified,  specific primers used for amplification, or a specific amplicon and therefore the DMR of ANKRD13B and amplification and detection of ANKRD13B anticipates the claimed invention.   Ahlquist further teaches that hypermethylation of ANKRD13B is associated with colorectal cancer (see pg. 49, lines 1-7) (claim 3,). Ahlquist teaches methylation of the disclosed genes, including ANKRD13B, which comprises genomic DNA that is comprised in SEQ ID NO 21 and comprises 6 CpG sites (see pg. 50, lines 1-8).  Ahlquist teaches additional markers to detect colon cancer (further comprising additional means for detecting cancer) (see pg. 52). 
Response to Arguments
The response traverses the rejection on page 7 of the remarks mailed 01/07/2022.  The response asserts that the claim has been amended to encompass a method for detecting DNA methylation within genomic DNA having a sequence comprised in SEQ ID NO 21 and comprising at least 4 CpG dinucleotides.  The response asserts that Ahlquist does not disclose this target sequence and cannot anticipate the claims.  This response has been reviewed but not found persuasive.  As addressed in the rejection under 35 USC 112 (b) and 102(a)(1) the claims are not directed to method for detecting DNA methylation of a genomic sequence consisting of SEQ ID no 21 nor do the claims limit the target sequence by using specific primers or generating a specific amplicon.  The recitation of the genomic DNA within claim 1 is unclear and has been interpreted to encompass a genomic sequence that comprises a sequence that is comprised in SEQ ID No 21, thus including genomic sequence that only comprises 2 or more nucleotides of SEQ ID No 21 and the genomic sequence comprises 4 CpG sites.  In the instant case the DMR region and ANKRD13B taught by Ahlquist encompasses a genomic sequence that comprises two or more nucleotides of SEQ ID NO 21 and comprises at least 6 CpG sites as the chromosome sequence of 27940469 to 27940568 comprises additional CpG sites along with 3 CpG sites located between 27940567-27940612 (see alignment).  Because the claims do not clearly recite or limit the genomic sequence that is being amplified or limiting the amplicon sequence that is detected the rejection of Ahlquist anticipates the claimed invention.  For these reasons and reasons of record this rejection is maintained. 
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634